—In an action to recover damages for personal injuries, the plaintiff appeals (1), as limited by her brief, from so much of an order of the Supreme Court, Kings County (R. Goldberg, J.), dated March 3, 1998, as granted the respective motions of the defendants City of New York and Cypress Hills Local Development Corporation, Inc., for summary judgment dismissing the complaint insofar as asserted against them, and (2) from a judgment of the same court, dated June 22, 1998, dismissing the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
*591Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The Supreme Court properly found that there were no issues of fact. Bracken, J. P., Ritter, Altman and Friedmann, JJ., concur.